Citation Nr: 0522909	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to an increased rating for a right rotator 
cuff strain with decreased range of motion, rated as 10 
percent disabling from September 26, 2002 to December 
12, 2004, and 30 percent disabling from December 13, 
2004.

2.	Entitlement to an effective date earlier than September 
26, 2002, for an increased evaluation for right rotator 
cuff strain.


WITNESS AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that increased the veteran's evaluation for his service 
connected right shoulder disability to a 10 percent 
evaluation, effective September 26, 2002, the date of the 
veteran's claim.  During the course of this appeal, the 
veteran's evaluation for his right shoulder disability was 
increased to 30 percent, effective December 13, 2004.  
Therefore the issues in appellate status are as noted above.

In August 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).

The Board notes that the veteran, in his recent hearing 
testimony before the Board, appeared to be asserting a claim 
of entitlement to an earlier effective date for the grant of 
service connection for his right shoulder disability; as 
such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.	From September 26, 2002 to December 12, 2004, the 
veteran's service-connected right shoulder disability 
was manifested by a noncompensable level of limitation 
of motion, and degenerative findings.

2.	From December 13, 2004, to the present, the veteran's 
service-connected right shoulder disability has been 
manifested by limitation of motion of the major arm 
midway between the side and shoulder level.

3.	The veteran was assigned a 10 percent evaluation for his 
service connected right shoulder disability effective 
September 26, 2002, the date of his claim; no evidence 
of record dated any earlier than April 2003 indicates 
that the veteran warranted an increased rating.


CONCLUSION OF LAW

1.	The criteria for a disability rating greater than 10 
percent for the veteran's right shoulder disability, 
from September 26, 2002 to December 12, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5201, 5203, 5003, 5010 (2004).

2.	The criteria for a disability rating greater than 30 
percent for the veteran's right shoulder disability, 
from December 13, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5201, 5203, 5003, 5010 (2004).

3.	The criteria for an effective date earlier than 
September 26, 2002, for a grant of an increased 10 
percent evaluation for the veteran's right shoulder 
disability, have not been met.  38 U.S.C.A. §§ 5107, 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated January 2004, a VCAA letter dated November 2004, and a 
supplemental statement of the case dated March 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder. The veteran received a hearing before the undersigned 
Veterans Law Judge in May 2005, and several examinations 
during the course of this appeal.

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Background

The veteran contends that an increased evaluation, and an 
earlier effective date, are both warranted for his service 
connected right shoulder disability.  The relevant evidence 
of record includes the reports of VA examinations and VA 
outpatient treatment.

VA treatment records indicate that the veteran was seen 
sporadically for complaints of right shoulder pain throughout 
the course of this appeal.

The veteran was granted service connection for a right 
shoulder condition by a November 2001 rating decision.  That 
decision was based on the report of an April 2001 VA 
examination, in which the examiner indicated that it was his 
opinion that the veteran's right shoulder disability was 
related to his service connected back disability.  A 
noncompensable evaluation was assigned the veteran at that 
time.

In September 2002, the veteran filed a claim requesting an 
increased evaluation for his right shoulder, due to pain.

The veteran received a VA spine examination in April 2003.  
The report of that examination indicates, in relevant part, 
that the veteran reported an average pain scale in the neck 
of 5/10.  He denied any numbness in the extremities, as well 
as dizziness, loss of vision, nausea, or vomiting.  Location 
and distribution of the pain was in the anterior neck with 
swelling of the glands after meals.  Duration of pain was 10 
minutes.  It was a dull pain, with no radiation, of mild 
intensity.  He noted using hot to warm packs on the anterior 
neck area.  He indicated that if there is a flare up, the 
severity is mild, frequency is every day, and duration is 
less than 10 minutes in the neck.  Precipitating factor was 
moving the right shoulder, which caused right shoulder 
numbness and pulling, and went all the way up to the front of 
the neck.  Alleviating factor was keeping busy with work.  He 
was noted to be 100 percent capable of performing his 
activities of daily living.  Cervical spine flexion was 0 to 
35 degrees, extension was 0 to 25 degrees, tilt was 0 to 20 
degrees, and bilateral rotation was 0 to 50 degrees.  During 
extension of the neck, he had pain on motion beginning at 30 
degrees and ending at 35 degrees.  The examiner estimated 
that the veteran would have an additional 10 to 20 percent 
decrease range of motion due to pain on flare ups.  He had 
paracervical muscle spasms, but no evidence of painful motion 
or weakness, or point tenderness.  There was no muscle 
atrophy of the neck.  The veteran was diagnosed with possible 
cervical spine osteoarthritis, and referred pain secondary to 
a right rotator cuff strain.

At that time, the veteran also received a VA muscle 
examination.  The veteran reported flare ups of pain every 
day, mainly every day after work.  He reported moderate to 
severe severity, with a duration of 10 minutes.  
Precipitating factor was carrying on the right side and 
carrying greater than 25 pounds.  Alleviating factor is 
resting and taking a hot shower.  He estimated decreased 
motion of 40 to 50 percent after work.  The veteran was noted 
to particularly be complaining of pain in the right 
supraspinatus muscle.  There was minimal point tenderness in 
the right supraspinatus muscle.  He was able to carry 
objects, but not above his shoulder.  The examiner estimated 
that the veteran had 5 to 10 percent decreased range of 
motion due to pain.  The veteran was diagnosed with status 
post right rotator cuff strain with right shoulder decreased 
range of motion.

Finally, the veteran also received a VA joint examination.  
The veteran at that time reported pain of a 5/10 with 
stiffness, fatigability, and lack of endurance.  He denied 
any weakness, swelling, heat and redness, instability, or 
giving way or locking.  He reported a period of flare up post 
work. Severity was mild to moderate.  Left arm flexion was 0-
180, abduction was 0-180, external rotation was 0 to 90, and 
internal rotation was 0 to 90.  On the right arm, forward 
flexion was 0 to 165, abduction was 0 to 130, external 
rotation was 0 to 80, and internal rotation was 0 to 75.  The 
joint was painful during forward flexion beginning at 155 and 
ending at 165 degrees.  The examiner estimated that the 
veteran had an additional 5 to 10 percent decreased range of 
motion due to pain.  The veteran was diagnosed with status 
post right shoulder strain with decreased range of motion.

An outpatient treatment record dated April 2004 noted that, 
while the veteran reported neck and back pains by history, he 
was asymptomatic at the present.

The veteran received a VA examination for his right shoulder 
in December 2004.  At that time, the veteran reported daily 
pain in his shoulder and a complete lack of endurance for any 
type of use or trial of overhead activities.  He reported 
pain of a 7/10 on a daily basis in his right shoulder with 
weakness and stiffness and lack of endurance for overhead 
use.  He reported flare-ups of pain occurring twice a week 
and lasting for about an hour.  There was no note of 
inflammatory arthritis.  He noted he could not lie on his 
right shoulder to sleep.  He was noted to be right hand 
dominant.  Prior to starting goniometric measurements of his 
shoulder with his shoulder at rest held by his side, he had 
no pain.  With 90 degrees of forward flexion, his pain was a 
3/10.  With 50 degrees of extension, his pain was a 3/10.  
With 80 degrees of abduction, his pain was 7/10 and he could 
not adduct the arm.  With 45 degrees of external rotation, 
his pain was 7/10, and with 60 degrees of internal rotation, 
he was a 7/10.  The veteran had severe guarding with pain in 
the area of the supraspinatus muscle on the posterior aspect 
of his shoulder.  He was not tender in the acromioclavicular 
joint, and there was no evidence of heat, redness, or edema.  
X-rays from that time were normal.  MRI showed an old 
anterior dislocation without significant laxity.  Evidence of 
stress injuries to the rotator cuff were detailed and there 
was osteoarthritis.  The veteran was diagnosed with status 
post shoulder dislocation with rotator cuff damage and 
traumatic arthritis.

A rating decision dated March 2005 increased the veteran's 
evaluation for his service connected right shoulder injury to 
a 30 percent evaluation from December 13, 2004, the date of 
the veteran's most recent VA examination.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge, sitting at VA's office in Las Vegas, 
Nevada, in May 2005.  At that time, the veteran testified to 
the severity of his disability, and indicated that it was his 
belief that service connection for a right shoulder 
disability should have been granted retroactively to the 
1950s.  He conceded that he lost no time from work, but that 
his symptoms increased after his shift as a waiter in a 
buffet restaurant.


Entitlement to an increased rating for rotator cuff strain 
with decreased range of motion rated as 10 percent disabling 
from September 26, 2002 to December 12, 2004, and 30 percent 
disabling from December 13, 2004.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002). Consideration 
of the whole recorded history is necessary so that a rating 
may
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
right shoulder disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2004). A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both 
limitation of motion and pain are necessarily recorded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); see DeLuca, 8 Vet. App. 202; see also Johnson v. 
Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 (December 12, 
1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the
anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. § 4.40 (2004); see DeLuca v. 
Brown, 8 Vet. App. at 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran's left shoulder disability is presently evaluated 
as 30 percent disabling under Diagnostic Code 5201-5010, and 
was previously evaluated as 10 percent disabling under 
Diagnostic Code 5010.   Diagnostic Code 5010 provides that 
degenerative or traumatic arthritis (established by X-ray 
findings) is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Under Diagnostic Code 5201, a 30 percent disability rating is 
assigned when the range of motion of the major arm is midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  The regulations define normal range of motion 
for the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2004).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2004).  Diagnostic Code 5203 also provides that 
impairment of the clavicle can be alternatively rated on 
impairment of function of the contiguous joint.  Id.

Other diagnostic codes related to the shoulder include 
Diagnostic Code 5200 which refers to the ankylosis of 
scapulohumeral articulation, and Diagnostic Code 5202 which 
refers to other impairment of the humerus.  Ankylosis of the 
right shoulder or impairment of the humerus have not been 
demonstrated in the medical evidence and are not for 
consideration under the facts in the veteran's case.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected right shoulder disability, 
from September 26, 2002 to December 12, 2004.  In this 
regard, the Board finds probative the findings from an April 
2003 VA joint examination, of right arm forward flexion of 0 
to 165 degrees, abduction of 0 to 130, external rotation of 0 
to 80, and internal rotation of 0 to 75.  The Board finds 
this level of limitation of motion, even considering DeLuca, 
consistent with a finding of a noncompensable level of 
limitation under diagnostic code 5201, governing limitation 
of motion.  As the veteran has a noncompensable level of 
limitation of motion during this time period, but 
degenerative findings established by X-ray, the Board finds a 
10 percent rating under Diagnostic Code 5010 is appropriate 
during this time period.  No evidence of record indicates 
that the veteran had limitation of motion of the arm 
consistent with limitation even to shoulder level at this 
time, such that a higher rating would be warranted during 
this time period. 

Again, taking into account all relevant evidence, the Board 
finds that the veteran is currently properly rated as 30 
percent disabled for his service connected right shoulder 
disability from December 14, 2004.  In this regard, the Board 
notes the veteran's limitation of motion findings, from a VA 
examination dated December 2004, which noted 90 degrees of 
forward flexion, with pain of 3/10, with 50 degrees of 
extension, his pain was a 3/10, with 80 degrees of abduction, 
his pain was 7/10, and he could not adduct the arm, with 45 
degrees of external rotation, his pain was 7/10, and with 60 
degrees of internal rotation, he was a 7/10.  The Board finds 
these levels of limitation of motion, particularly 
considering DeLuca, to be consistent with a finding of 
limitation of motion of the major arm to midway between the 
side and shoulder level, such that a 30 percent rating would 
be warranted, the rating the veteran is currently receiving.  
None of the evidence of record indicates that the veteran at 
any time, even considering pain on motion, as per DeLuca, had 
a level of limitation of motion of the major arm to 25 
degrees from his side, such that a 40 percent evaluation 
would be warranted under this code.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an effective date earlier than September 26, 
2002, for an increased evaluation for rotator cuff strain.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2004).  Under this rule, an 
effective date for an increased rating may be assigned later 
than the date of receipt of the claim - if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed - but never earlier than the date of receipt 
of the claim.

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received. While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Taking into account all relevant evidence, the Board finds 
the veteran was properly given an effective date of September 
26, 2002, for the grant of an increased rating for his 
service connected right shoulder disability.  In this regard, 
the Board notes that the veteran was granted an effective 
date of September 26, 2002, the date the veteran's claim was 
received.  The veteran was granted service connection at a 
noncompensable level for his right shoulder disability by a 
November 2001 rating decision; the veteran did not appeal 
that decision, and no evidence of record indicates that the 
veteran applied for a further increase any earlier than 
September 26, 2002, for an increased rating for his service 
connected shoulder disability.  Furthermore, no evidence of 
record any earlier than the veteran's April 2003 VA 
examination indicates that the veteran would be entitled to a 
higher evaluation.  

Consequently, after weighing the positive and negative 
evidence in this case, it is the Board's opinion that since 
the veteran was granted an increased rating from the date of 
claim, and since it was not factually ascertainable by any 
competent, credible evidence prior to the veteran's April 
2003 VA examinations that the veteran had an increased level 
of shoulder symptomatology, an effective date earlier than 
September 26, 2002 would not be warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an increased rating for rotator cuff strain 
with decreased range of motion, rated as 10 percent disabling 
from September 26, 2002 to December 12, 2004, and 30 percent 
disabling from December 13, 2004, is denied.



Entitlement to an effective date earlier than September 26, 
2002, for an increased evaluation for rotator cuff strain, is 
denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


